United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 03-3722
                                    ___________

Terra International, Inc.,              *
                                        *
             Appellee,                  *
                                        *
       v.                               *
                                        *
Tommy F. Robinson, Individually and * Appeal from the United States
as partners of Ag Pro Farm Partnership; * District Court for the
Jeffrey W. Robinson, Individually and * Eastern District of Arkansas.
as partners of Ag Pro Farm              *
Partnership; Greg T. Robinson;          *    [UNPUBLISHED]
Fred Chambers, Individually and as      *
partners of Ag Pro Farm Partnership,    *
                                        *
             Appellants.                *
                                  ___________

                              Submitted: October 18, 2004
                                 Filed: November 1, 2004
                                  ___________

Before RILEY, HEANEY, and BOWMAN, Circuit Judges.
                            ___________

PER CURIAM.

      Tommy F. Robinson and his co-defendants (collectively, “Appellants”) seek
review of two orders issued by the District Court in this suit to collect payment under
a defaulted promissory note. We affirm both decisions.
       Appellants first claim the District Court1 erred by failing to recuse from
Robinson’s case. We review for abuse of discretion the District Court’s denial of a
motion to recuse. Moran v. Clarke, 296 F.3d 638, 648 (8th Cir. 2002). A judge must
recuse himself, regardless of any actual bias or prejudice, if the judge’s impartiality
might reasonably be questioned. 28 U.S.C. § 455(a) (2000); Liteky v. United States,
510 U.S. 540, 548 (1994); Moran, 296 F.3d at 649. However, neither a judge’s
unfavorable rulings nor his opinions held as a result of earlier proceedings necessarily
infer bias unless they are “so extreme as to display a clear inability to render fair
judgment.” Liteky, 510 U.S. at 551; see also Moran, 296 F.3d at 649.

       Because Appellants’ allegations of Robinson’s history of directing improper
statements toward the District Court were not included in Robinson’s motion, they
are not properly before this Court on review. The sole basis proffered for recusal in
Robinson’s motion was that the District Court had sent Robinson to jail for contempt
of court in a previous matter. This bare allegation, without any indication of the
District Court’s inability to render fair judgment, forms no basis on which one might
reasonably question the District Court’s impartiality. See Liteky, 510 U.S. at 548,
551; see also Moran, 296 F.3d at 649. The District Court therefore did not abuse its
discretion by denying Robinson’s motion to recuse. Moreover, even if we were to
review the improper and offensive statements directed by Robinson toward the
District Court some years before the present lawsuit was brought, we would reach the
same conclusion.

        Appellants next claim the District Court erred by denying their motion for
relief from judgment under Rule 60(b) of the Federal Rules of Civil Procedure. We
review the denial of a Rule 60(b) motion for abuse of discretion. Watkins v. Lundell,
169 F.3d 540, 543–44 (8th Cir. 1999), cert. denied, 528 U.S. 928 (1999); United


      1
       The Honorable George Howard, Jr., United States District Judge for the
Eastern District of Arkansas.

                                          -2-
States v. Denham, 817 F.2d 1307, 1309 (8th Cir. 1987). Rule 60(b) provides for
relief from judgment in any of several enumerated circumstances and for “any other
reason justifying relief from the operation of the judgment.” Fed. R. Civ. P. 60(b).
Such relief, however, is an “extraordinary remedy” that is only justified by
“exceptional circumstances.” Watkins, 169 F.3d at 544. Further, Rule 60(b) is “not
a vehicle for simple reargument on the merits.” Broadway v. Norris, 193 F.3d 987,
990 (8th Cir. 1999).

      The basis for Appellants’ Rule 60(b) motion was “discontent[] with their
representation” due to “several pleadings and motions . . . that did not fully and
completely express [Appellants’] reasons and responses.” Motion for Relief from
Judgment or Order Pursuant to Rule 60 at 1 (emphasis added). In Broadway v.
Norris, however, we held that a Rule 60(b) motion is not for the purpose of
“reargu[ing], somewhat more fully, the merits of [a] claim.” 193 F.3d at 990
(emphasis added). We therefore cannot say the District Court abused its discretion
by denying Appellants’ Rule 60(b) motion. The judgment of the District Court is
affirmed.
                      ______________________________




                                        -3-